Citation Nr: 1715385	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  09-17 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel

INTRODUCTION

The Veteran had active service in the Navy from September 1958 to February 1962, October 1962 to April 1963, and June 1963 to May 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran's hypertension is due to or the result of his active service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.309 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The required notice has been provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran testified at a hearing before the Board in November 2016.

No VA examination was requested in relation to the issue of service connection for hypertension.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The third factor, in particular, is a low threshold.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds no reasonable possibility that a VA examination would aid in substantiating the service connection claim for hypertension.  See 38 U.S.C. § 5103A(a).  The weight of evidence is against a finding that hypertension had its onset during active service or within one year of separation from active service.  There is likewise no competent evidence even suggesting that the Veteran's hypertension even may be associated with service, as it clearly onset many years after service and the evidence of record has not established exposure to herbicide agents.  Elements (2) and (3) are therefore absent; and, as such, VA has no duty to provide a VA examination or obtain an opinion in this case.

To this end, the U.S. Court of Appeals for the Federal Circuit (the Court) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon, 20 Vet. App. at 81.  This standard has not been met in this case, and there is sufficient competent medical evidence of record to make a decision on the claims.  Essentially, beyond the Veteran's allegation that his hypertension is due to herbicide agent exposure, the Veteran's claims file is largely void of evidence establishing such exposure in the case of this Veteran.  As such, the Veteran's statements alone are insufficient to trigger VA's duty to provide an examination, as they are undermined by his statements at the time of separation. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

Herbicide Agent Exposure

The Veteran filed his service connection claim for hypertension in October 2011, which was denied by the June 2013 rating decision.  He asserts that his hypertension is due to herbicide agent exposure.  Specifically, at Board hearings in 2011 and 2016, the Veteran explained that it was his belief that he had exposure to herbicide agents from being stationed on a Navy ship which had patrolled the brown waters of Vietnam multiple years before the Veteran was stationed on it, by virtue of the water evaporators on the ship retaining traces of herbicide agent years later. 

A review of the claims file shows that in May 2006, he reported he was exposed to herbicide agents in June 1979, which was after his separation from service.  In November 2007, he reported that he served on the U.S.S. Mataco (Mataco), which was next to Vietnam in 1960 and 1961.  In January 2008, he reported he was in the Vietnam area from 1960 to 1962.  In August 2008, he reported he may have been exposed to herbicide agents due to the cleaning of ships in Subic Bay, Philippines.  During a previous hearing regarding other claims, he testified that while he served on the U.S.S. Hamner (Hamner), he was not aboard while the ship was in Vietnam. 

In a June 2015 statement that was signed by the Veteran, he wrote that he was on the Hamner while it was on rivers in Vietnam, but the letter then discussed the evaporator contention.  Moreover, the Veteran denied direct Vietnam service at both Board hearings, and it is clear from his testimony at his most recent Board hearing in 2016 that he is only alleging exposure to herbicide agents from the evaporators on his ship.

The Veteran's service records show he served on the Mataco from December 1958 to February 1962 and on the Hamner from November 1975 to May 1978.  VA maintains a list entitled:  "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" which indicates that the Mataco operated in Vietnam from May 1968 to August 1968 and that the Hamner operated in Vietnam from August 1966 to September 1966, in November 1967, and in April 1972.

While the Veteran has submitted treatises regarding exposure to herbicide agents, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the present case, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert.

The record contains no competent evidence of herbicide agent exposure besides the Veteran's own lay statements.  The Veteran has not submitted any competent medical evidence supporting his assertion of secondhand exposure to herbicide agents.  Moreover, a layperson's assertions indicating exposure to gases or chemicals during service are not considered to be sufficient evidence alone to establish actual exposure to a tactical herbicide agent.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

As noted, the Veteran has provided an article on an environmental study that demonstrated that toxins, such as herbicides, were co-distilled during the distillation of contaminated water by evaporative distillation units aboard naval ships.  However, as was explained in a previous Board decision in 2016, which also addressed the issue of herbicide presumption, the article supports the position that Australian sailors consumed water contaminated with herbicides, including Agent Orange, that was distilled from water of inland and coastal areas in the Republic of Vietnam during the Vietnam War, but the article does not demonstrate that residuals of herbicides remained in the naval ship's evaporative distillation units multiple years after such exposure to inland and coastal waters in the Republic of Vietnam.  The Veteran's contention of exposure to herbicides via contaminated water from three years prior to consumption is too attenuated to establish actual herbicide exposure.

At his hearing, the Veteran suggested that Congress was working to enact legislation that would extend the herbicide presumption to cases such as his.  However, until such legislation becomes law, the Board is bound by the law in its present form.  Unfortunately, the law does not extend the presumption to the facts of the Veteran's case, and the evidence of record is simply insufficient to concede exposure to herbicide agents on a direct, facts found basis.

While the Board recognizes that the Veteran is sincere in his belief that contaminants were present aboard the U.S.S. Hamner while he served there, the Board finds that his assertions are too speculative on their face as to not constitute credible evidence of herbicide exposure during the course of his duties in active service.  Accordingly, the Board finds the preponderance of the competent and credible evidence weighs against the Veteran's assertions of exposure to herbicides.  Therefore, the herbicide presumption is not for application in this case.  See 38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.

Moreover, even if the Veteran had presumed exposure to herbicide agents, hypertension is not among the diseases that have been presumptively linked to herbicide agent exposure by VA.

The herbicide agent presumption does not apply to the Veteran.

Regarding direct service connection, there is no objective evidence of record that links the Veteran's current hypertension to his active service.  STRs do not show a diagnosis of hypertension during his service.  His blood pressure was 114/80 in June 1968, 122/74 in July 1974, and 132/84 in September 1974.  See Note (1) under Diagnostic Code 7101, which provides that hypertension must be confirmed by readings taken two or more times on at least three different days and that for the purposes of that section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  As such, STRs do not show a diagnosis of hypertension.  Furthermore, the Veteran denied having high blood pressure in September 1974, July 1974, and at his April 1978 separation examination.

Medical records after his service do not show that he was diagnosed with hypertension within a year of separation.  The first medical evidence contained in the claims file is not until almost 25 years after his separation from service.  In February 2002, he was diagnosed with mild hypertension.  Even if the Veteran was found credible in his testimony that he was diagnosed with hypertension about 20 years previously, approximately 1996, that is still almost 20 years after his separation from service. 

As such, the record contains no diagnosis of hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  The Veteran has not argued to the contrary.  There is also no medical evidence linking the Veteran's current hypertension to his active service, and he has not submitted any medical opinion that even suggests a relationship between his hypertension and his active service.  See Shedden, 381 F.3d 1163, 1167.  Thus, there is no basis for service connection on a direct or presumptive basis.  

The criteria for service connection for hypertension have not been met, and the Veteran's claim is denied.


ORDER

Service connection for hypertension is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


